
	
		I
		112th CONGRESS
		1st Session
		H. R. 3640
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2011
			Mr. Denham (for
			 himself and Mr. Farr) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to acquire not
		  more than 18 acres of land and interests in land in Mariposa, California, and
		  for other purposes.
	
	
		1.Yosemite national park land
			 acquisition
			(a)AcquisitionThe Secretary of the Interior may acquire
			 not more than 18 acres of land and interests in land near the junction of
			 highways CA–49 and CA–140 in Mariposa, California.
			(b)Prohibition on
			 acquisition by eminent domainThe Secretary may not acquire
			 property under this section by eminent domain.
			(c)Planning and
			 administrationThe
			 Secretary—
				(1)shall administer
			 land or interests in land acquired under this section as part of Yosemite
			 National Park in accordance with applicable laws and regulations; and
				(2)may partner with
			 Mariposa County regarding land use planning related to land and interests in
			 land acquired under this section.
				
